DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2012 101 781 A1 to Continental Automotive GmbH (hereafter CAG).
Re Claim 18, CAG discloses a holder (1) for fixing a sensor (8) to a motor vehicle, comprising a frame (1) that surrounds an opening, as well as opposing first and second walls (Figure 2a, walls at 4) and opposing third and fourth walls that bound the opening (2, 3), configured to receive and fix the sensor in the opening, wherein the opposing first and second walls each respectively have at least one clamping portion configured to clamp the sensor in place in the opening (opening at 4), wherein the opposing third and fourth walls each respectively have at least one receiving portion configured to receive a portion of the sensor, wherein the receiving portion of the fourth wall  comprises a spring portion (5) configured to pretension the (1) sensor toward the opposing third wall (2), and wherein each respective clamping portion respectively comprises a latching lug (6) configured to latch or clip onto the sensor (1).  Re Claim 20, CAG discloses wherein the opposing first and second walls are configured to pretension the sensor in an installation position in the holder ( sloped portions 4) Re Claim 21, CAG discloses wherein the respective receiving portion is respectively an indentation (4), preferably with a bottom portion, configured to receive a fixing and holding element, in particular a peg-like projection (10), of the sensor (1). Re Claim 22, CAG discloses wherein the latching lug (6) is preferably configured to pretension the sensor in an installation position against the bottom portion of the indentation (@4, Figure 5c). Re Claim 23, CAG discloses  wherein the respective clamping portion comprises a guiding and/or centering portion configured to guide and/or center the sensor (wall portions at indentations 4 would center the sensor See figure 2b).   Re Claim 24, CAG discloses wherein the respective clamping portion comprises a wedge-shaped contour configured to secure and wedge the sensor in an installation position, wherein the respective clamping portion with the wedge-shaped contour thereof is preferably configured so that the sensor cannot move upward and downward in the installation position in the holder and cannot move toward and away from the respective first or second wall having the respective clamping portion (the sloped portions of 6 and 7, 11 hold the sensor 1 in place). Re Claim 25. CAG discloses wherein at least one of the walls has a receptacle, in particular an indentation or slot, configured to receive a coding element of the sensor (wall 2 see figure 4a and 4c). Re Claim 26, wherein the holder is made of a plastic material ([0005]).  Re Claim 27, further comprising a vehicle interface configured to fix the holder to the vehicle (9), in particular by screw fastening, adhesive bonding and/or welding. Re Claim 28, CAG discloses wherein the first wall is a right-side wall, the second wall is a left-side wall, the third wall is a front wall and the fourth wall is a back wall, or  wherein the first wall is a front wall, the second wall is a back wall, the third wall is a right-side wall, and the fourth wall is a left-side wall (see figures). Re Claim 29, CAG discloses a system comprising the holder according to claim and a vehicle sensor with a sensor housing (8), wherein the sensor housing preferably has respectively on each of two opposing sides thereof at least one elongate projection configured to be clamped in place by a respectively associated one of the clamping portions of the holder (see figures). Re Claim 30, CAG discloses wherein the sensor (8) housing further has at least one fixing and holding element (10) on two other opposing sides of the sensor housing, wherein the fixing and holding element is in particular a peg-like projection (10) configured to be received in a respectively associated one of the receiving portions of the holder.  Re Claim 31, CAG discloses wherein at least one of the walls of the holder respectively has a receptacle (4), and wherein the sensor housing (8) has at least one coding element configured to be received respectively in the receptacle (2 wall 2). Re Claim 32, CAG discloses wherein the vehicle sensor is a radar sensor.  Re Claim 33, CAG discloses a vehicle comprising a vehicle body (9) and the system according to claim 29.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612